DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/02/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of the odour filtering material having a mass per unit area of equal to or less than 280 g/m2, and the claim also recites that the material’s mass per unit area is preferably equal to or less than 250 g/m2, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the limitation "the inside and the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. US 2007/0004301 A1 (“Heinrich”) in view of Weiser et al. US 2015/0299904 A1 (“Weiser”).
Regarding claims 1-3 and 5-6, Heinrich teaches protective clothing items produced using a textile sheetlike structure, wherein the textile sheetlike structure is represented by Fig. 1A below (¶ [0010]).

    PNG
    media_image1.png
    749
    749
    media_image1.png
    Greyscale

The textile sheetlike structure includes a textile support layer (2) onto which is laminated two sheetlike pieces of activated carbon fibers (3, 4), which are adhered to the covering layer (5) (¶ [0018] and [0024]).
The thickness of the activated carbon fiber sheetlike structure is particularly in the range of from 0.2 to 0.8 mm and the activated carbon fibers consist of carbonized and activated viscose and/or of carbonized and activated polyacrylonitrile (PAN) (¶ [0032]-[0033]).
While Heinrich fails to specifically teach the basis weights of the activated carbon fiber sheetlike structures are 130 gsm, Heinrich does teach the basis weights of the activated carbon fiber sheetlike structures are preferably in the range of 90 to 150 gsm (¶ [0032]). Additionally, while Heinrich fails to specifically teach the textile support layer and covering layer are of knitted material having a basis weight in the range of 30-80 gsm, Heinrich does teach the textile support layer and covering layer may each be made of knitted fabrics with a basis weight particularly in the range of 15 to 75 gsm (¶ [0046]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a basis weight of 100-130 gsm for the activated carbon fiber sheetlike structures, and a knitted fabric having a basis weight in the range of 30-75 gsm for the textile support layer and covering layer, because it would have been choosing from a list of suitable constructions and basis weights for the layers of the textile sheetlike structure, which would have been a choice from a finite number of identified, predictable solutions of the textile sheetlike structure of Heinrich and possessing the benefits taught by Heinrich.  One of ordinary skill in the art would have been motivated to produce additional textile sheetlike structures comprising layers having the constructions and basis weights taught by Heinrich in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Heinrich fails to specifically teach the material of the textile support layer and covering layer.
Weiser teaches a polyamide yarn for making clothes articles which provides pleasant feeling, quick drying ability, and deodorizing effects while assisting in maintaining optimal skin temperature (abstract and ¶ [0016]). The polyamide yarn is selected from nylon 6 and nylon 66 and may be used to make knitted fabric (¶ [0008] and [0010]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the polyamide yarns of Weiser to form the textile support and covering layers to obtain pleasant feeling, quick drying ability, deodorizing effects, and to maintain optimal skin temperature, as taught by Weiser.
The resulting textile sheetlike structure of Heinrich in view of Weiser comprises:
sheetlike pieces of activated carbon fibers (activated carbon layer); 
with a basis weight of 100-130 gsm (claim 2); 
with a thickness of 0.2 to 0.8 mm; 
formed from viscose and/or PAN activated carbon;
textile support and covering layers (first fabric layer and second fabric layer) 
each having a basis weight of 30-75 gsm; 
each formed of knit fabric; and 
each formed from polyamide yarns, specifically nylon 6 and nylon 66 (claims 5-6).
Heinrich in view of Weiser teaches the claimed invention above but fail to teach the textile sheetlike structure is configured to stretch by 20% or more and 60% or less in at least one direction when tested recited in claim 1. It is reasonable to presume that the textile sheetlike structure configured to stretch by 20%-60% is inherent to Heinrich in view of Weiser. Support for said presumption is found in the use of like materials which would result in the claimed property. For example, the instant specification recites the following activated carbon composite fabrics: F5 + P3, F3 + P3, P8 + P3, and ST + P3 (see tables on instant pgs. 11-12). These activated carbon composite fabrics comprise a layer of viscose or PAN activated carbon having thickness of 0.57-78 mm and basis weights of 100, 120, or 130 gsm and two layers of polyamide knit with basis weights of 30-80 gsm (see instant pg. 11). Each of these activated carbon composite fabrics stretch by 20% or more and 60% or less when tested as recited by the claim (see middle of pg. 9 and tables on instant pgs. 11-12).
Accordingly, as the textile sheetlike structures of Heinrich in view of Weiser are substantially similar to the activated carbon composite fabrics of the instant specification, the claimed property is considered inherent. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
The garment for filtering body odor of a person defines the garment by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Heinrich in view of Weiser teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.
Regarding claim 4, Heinrich teaches protective clothing items are produced using the textile sheetlike structure (¶ [0010]). As no additional structure is provided in the claim other than the textile sheetlike structure forms “the inside” and “the outside” of the protective clothing item, “the inside” is interpreted to include any interior location and “the outside” is interpreted to include any location formed away from the center and skin of the body. Accordingly, the textile sheetlike structure forms both an inside and outside of the protective clothing item.
Regarding claim 11, Heinrich teaches the protective clothing items may particularly be protective suits, protective gloves, protective jackets, protective trousers, and protective footwear (¶ [0010] and claim 21).
Regarding claim 12, while Heinrich teaches the textile sheetlike structure may be used in suits, footwear, etc. (¶ [0052]) and does not limit the type of clothing the protective clothing items may be, Heinrich fails to specifically teach the protective clothing items are sportswear.
Weiser teaches the textile article exhibiting warm-maintaining, drying, and deodorizing effects on the skin of a wearer may comprise clothing items such as suits, socks, and sports-wear (¶ [0009]). Accordingly, Weiser teaches sports-wear is a suitable substitute for suits and footwear.
Therefore, given the teachings of Weiser, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the textile sheetlike structure of Heinrich in view of Weiser in sports-wear clothing, because Weiser teaches sports-wear may suitably be selected as a clothing item.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the textile sheetlike structure of Heinrich in view of Weiser would be useful in sports-wear and possess the benefits taught by Heinrich and Weiser.  See MPEP 2143.I.(B).
Regarding claim 13, while Heinrich fails to specifically teach the activated carbon fibers consist of only carbonized and activated viscose, Heinrich does teach the activated carbon fibers may consist of carbonized and activated viscose and/or of carbonized and activated PAN (¶ [0033]). Additionally, while Heinrich fails to specifically teach the activated carbon fiber sheetlike structure has a thickness and basis weight of is 0.7 mm and 130 gsm, Heinrich does teach the thickness may particularly be in the range of from 0.2 to 0.8 mm and the basis weight is preferably in the range of 90 to 150 gsm (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select fibers of carbonized and activated viscose, a thickness of 0.7 mm, and a basis weight of 130 gsm for the activated carbon fiber sheetlike structures, because it would have been choosing from a list of suitable fiber materials, basis weights, and thicknesses taught by Heinrich, which would have been a choice from a finite number of identified, predictable solutions of the activated carbon fiber sheetlike structure and possessing the benefits taught by Heinrich.  One of ordinary skill in the art would have been motivated to produce additional activated carbon fiber sheetlike structures comprising the materials, thicknesses, and basis weights taught by Heinrich having the benefits taught by Heinrich in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Heinrich in view of Weiser teaches the claimed invention above but fails to teach the textile sheetlike structure is configured to stretch by 40% or more in at least one direction when tested recited in claim 1. It is reasonable to presume that the textile sheetlike structure configured to stretch by 40% is inherent to Heinrich in view of Weiser. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. For example, the instant specification recites the following activated carbon composite fabric: ST + P3 (see table on instant pg. 12). This activated carbon composite fabrics comprises a layer of viscose activated carbon having thickness of 0.69 mm and a basis weight of 130 gsm and two layers of polyamide knit with basis weights of 30-80 gsm (see instant pg. 11). This activated carbon composite fabrics stretches by 42.3% when tested as recited by the claim (see middle of pg. 9 and tables on instant pgs. 11-12).
Accordingly, as the textile sheetlike structure of Heinrich in view of Weiser is substantially similar to the activated carbon composite fabric ST + P3 of the instant specification, the claimed property is considered inherent. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 14, while Heinrich fails to specifically teach the textile sheetlike structure is used as a method for filtering body odor, the textile sheetlike structure comprises activated carbon fibers (¶ [0018] and [0024]). Activated carbon removes unwanted odors1 and thus a clothing item comprising activated carbon would be a method of filtering body odor.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. US 2007/0004301 A1 (“Heinrich”) in view of Weiser et al. US 2015/0299904 A1 (“Weiser”) as applied to claim 1 above, and further in view of O’Leary US 2011/0023216 A1 (“O’Leary”).
Regarding claims 7-8, Heinrich fails to teach the protective clothing items comprise at least one elasticated portion for sealing the textile sheetlike structure to the person’s body. However, Heinrich teaches the protective clothing items may particularly be protective suits, protective gloves, protective jackets, protective trousers, protective footwear, or other protective clothing (¶ [0010] and claim 21).
 O’Leary teaches an article of clothing comprising a knitted material comprising activated carbon (¶ [0013]). O’Leary teaches the article of clothing comprises leg openings, which are further provided with an elastic material on the periphery of each opening (¶ [0075]). This ensures that the article of clothing is closely adhered about the wearer’s body (¶ [0075]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an elastic material on a periphery of an opening of the protective clothing item, based on the teaching of O’Leary.  The motivation for doing so would have been to ensure the article of clothing is closely adhered about the wearer’s body, as taught by O’Leary.
The elastic material (flexible fabric material) configured to provide additional flexibility in a region of the garment defines the elastic material by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 8. See MPEP 2173.05(g). Heinrich in view of Weiser and O’Leary teach the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.
Per claim 7, as the elastic material ensures the protective clothing item is closely adhered about the wearer’s body, the textile sheetlike structure is sealed to the person’s body.
Regarding claim 9, while Heinrich teaches the textile sheetlike structure may be used in suits, footwear, etc. (¶ [0052]) and does not limit the type of clothing the protective clothing items may be, Heinrich fails to specifically teach the protective clothing items are shirts.
Weiser teaches the textile article exhibiting warm-maintaining, drying, and deodorizing effects on the skin of a wearer may comprise clothing items such as suits, socks, and shirts (¶ [0009]). Accordingly, Weiser teaches shirts are suitable substitutes for suits and footwear.
Therefore, given the teachings of Weiser, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the textile sheetlike structure of Heinrich in view of Weiser in shirts, because Weiser teaches shirts may suitably be selected as a clothing item.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the textile sheetlike structure of Heinrich in view of Weiser would be useful in shirts and possess the benefits taught by Heinrich and Weiser.  See MPEP 2143.I.(B).
While Heinrich fails to specifically teach an elastic material provides additional flexibility in a shoulder region, shirts comprise openings in the shoulder region, neck region, and waist region.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the elastic material on the periphery of an opening in a shoulder region of the shirt, because it would have been choosing to provide the elastic material on one of three peripheries of an opening known to a shirt, which would have been a choice from a finite number of identified, predictable solutions of a shirt useful as the protective clothing item of Heinrich in view of Weiser and O’Leary and possessing the benefits taught by Heinrich, Weiser, and O’Leary.  One of ordinary skill in the art would have been motivated to produce additional shirts comprising elastic material in alternative peripheries having the benefits taught by O’Leary in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The resulting shirt comprises additional flexibility in a shoulder region.
Regarding claim 10, while Heinrich teaches the textile sheetlike structure may be used in suits, footwear, etc. (¶ [0052]) and does not limit the type of clothing the protective clothing items may be, Heinrich fails to specifically teach the protective clothing items are underwear.
Weiser teaches the textile article exhibiting warm-maintaining, drying, and deodorizing effects on the skin of a wearer may comprise clothing items such as suits, socks, and underwear (¶ [0009]). Accordingly, Weiser teaches underwear is a suitable substitute for suits and footwear.
Therefore, given the teachings of Weiser, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the textile sheetlike structure of Heinrich in view of Weiser in underwear, because Weiser teaches underwear may suitably be selected as a clothing item.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the textile sheetlike structure of Heinrich in view of Weiser would be useful in underwear and possess the benefits taught by Heinrich and Weiser.  See MPEP 2143.I.(B).
While Heinrich fails to specifically teach an elastic material provides additional flexibility in an outer thigh region, underwear comprises openings in the outer thigh region and waist region.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the elastic material on the periphery of an opening in an outer thigh region of the underwear, because it would have been choosing to provide the elastic material on one of two peripheries of an opening known to underwear, which would have been a choice from a finite number of identified, predictable solutions of underwear useful as the protective clothing item of Heinrich in view of Weiser and O’Leary and possessing the benefits taught by Heinrich, Weiser, and O’Leary.  One of ordinary skill in the art would have been motivated to produce additional underwear comprising elastic material in alternative peripheries having the benefits taught by O’Leary in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Activated Carbon Odor Control, page 1, RECO, 2022.